Citation Nr: 1012575	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-17 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VA 
Northern California Health Care System in Martinez, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered on March 21, 2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an adverse decision by the above Department 
of Veterans Affairs (VA) Health Care System (HCS).

The Board remanded this claim for further development in a 
December 2007 decision.  The development requested has not 
been completed.  Thus, the appeal is REMANDED to the HCS via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran is seeking reimbursement for services rendered 
at Rideout Memorial Hospital on March 21, 2005.  In his June 
2005 VA Form 9, the Veteran asserts that he believed he was 
having a heart attack and that additional delay in seeking 
treatment would have been life-threatening.

Under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 17.120 (2009), payment or reimbursement of private 
medical/hospital expenses which were not pre-approved by VA 
authorized personnel is available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, 
or

(2)  for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4)  for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

As to the above criteria, the U.S. Court of Appeals for 
Veterans Claims (CAVC) has held that, given the use by 
Congress of the conjunctive "and," "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

With regard to questions of payment for expenses which have 
not been pre-authorized, whether a "medical emergency" 
exists is a medical question best answered by a physician.  
See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

At the time of the Veteran's treatment on March 21, 2005 at 
Rideout Memorial Hospital, the Veteran had a total (100 
percent) disability rating based on individual 
unemployability (TDIU) in effect from May 8, 2001.  He also 
had service connection for coronary artery disease status 
post coronary artery bypass with diabetic nephropathy 
associated with Type II diabetes mellitus, rated as 30 
percent disabling; Type II diabetes mellitus, rated as 20 
percent disabling; weakness of the left upper extremity due 
to CVA and peripheral neuropathy as secondary to Type II 
diabetes mellitus, rated as 20 percent disabling; weakness 
of the lower left extremity due to CVA and peripheral 
neuropathy as secondary to Type II diabetes mellitus, rated 
as 10 percent disabling; and malaria, rated as 0 percent 
disabling.  

Thus, the Veteran met the criteria of paragraph (a) of 
38 C.F.R. § 17.120 at the time of the March 2005 treatment.  

In December 2007, the Board remanded this claim for further 
development.  Specifically, the Board stated that proper 
notice should be sent to the Veteran, that the records of 
Rideout Memorial Hospital should be obtained and associated 
with the claims file, that the distances between the 
Veteran's residence and Rideout Hospital and the closest VA 
treatment facilities should be calculated and included in 
the claims file, and that the claims file should be reviewed 
by a VA physician to provide an opinion as to whether the 
condition for which medical services were rendered on March 
21, 2005 was a medical emergency, and if so, when the 
medical emergency ended, whether VA facilities were feasibly 
available to the Veteran on March 21, 2005, and if so, 
whether the Veteran's attempt to use VA facilities or obtain 
prior authorization for treatment at a non-VA facility would 
not have been reasonable, sound, wise or practical.  

Subsequent to the Board's December 2007 decision, proper 
notice was sent to the Veteran in February 2010.  
Additionally, it appears that the records from the March 
2005 hospitalization at Rideout Memorial Hospital have been 
associated with the claims file.  Moreover, the claims file 
includes driving distances and times from the Veteran's 
residence to Rideout Memorial Hospital, VA's McClellan 
Outpatient Clinic, and VA's Chico Outpatient Clinic.  
However, although notes from VA indicate that the claims 
file was sent for a clinical review, there is no indication 
that the claims file was reviewed by a VA physician or that 
an opinion was obtained in accordance with the instructions 
of the Board in its December 2007 decision.  Where the 
remand directives of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, the Board concludes that an opinion from a VA 
physician should be obtained, as outlined below, and remand 
is again required.

Additionally, it appears that a Supplemental Statement of 
the Case (SSOC) was issued in February 2010.  However, only 
one page of the SSOC is included in the claims file.  
Although not necessary to adjudicate the claim, a complete 
copy of the SSOC would be useful in determining the 
evidentiary and procedural background of the claim and the 
basis for the denial of the claim.  

Accordingly, the case is REMANDED for the following action:

The claims file should be reviewed by an 
appropriately qualified provider to render 
a medical opinion as to whether the 
condition for which treatment was rendered 
on March 21, 2005 was a medical emergency, 
and as to the date on which the Veteran 
reached stabilization, as defined in 
38 C.F.R. §§ 17.1000 through 17.1008.  
Additionally, the reviewer should provide 
an opinion as to whether VA or other 
Federal facilities were feasibly available 
on March 21, 2005, and whether the 
Veteran's attempt to use them beforehand 
or obtain prior VA authorization to use 
non-VA facilities would not have been 
reasonable, sound, wise, or practical, or 
treatment had been or would have been 
refused (the reviewer should specifically 
comment on the distances between the 
Veteran's residence and the closest VA 
facilities as contained in the claims file 
and the emergent nature of the Veteran's 
condition).  The physician should be 
provided with the Veteran's file, to 
include a copy this remand, and should 
provide a written opinion along with a 
complete rationale for the opinion(s) 
expressed.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


